Citation Nr: 0605480	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  94-08 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the veteran's monthly improved disability pension 
benefits were properly terminated, effective September 1, 
1992.

2.  Entitlement to waiver of recovery an overpayment of 
improved disability pension benefits in the amount of $1,528.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from December 1951 to October 
1953.

This appeal arises from an April 1993 decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO), which terminated the veteran's improved 
disability pension benefits effective on January 1, 1993.  
This appeal also arises from a January 1994 decision of the 
RO's Committee on Waivers and Compromises, which denied the 
veteran's request for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $1,528.

In April 1994, the RO terminated the veteran's improved 
disability pension benefits from an earlier date, effective 
on September 1, 1992.  This case was remanded by the Board of 
Veterans' Appeals (Board) in April 1996, August 1997, 
February 2000, and August 2003 for further development and 
for due process reasons.


FINDINGS OF FACT

1.  With consideration of his spouse's $9,960 annual salary 
in addition to his $5,424 annual retirement benefit, the 
veteran's countable family income for pension purposes 
exceeded the maximum annual limit of $14,124 for a veteran 
with one dependent and the need for aid and attendance.

2.  By letter dated February 19, 1993, the appellant was 
awarded improved pension benefits effective July 1, 1992.

3.  By letter dated March 4, 1993, the appellant informed the 
RO that he received a January 12, 1993 letter from SSA 
informing him that he would be receiving monthly disability 
benefits from SSA with the first check issued on December 24, 
1993.  As a result, the veteran's pension benefits were 
reduced effective January 1, 1993.  This action was taken in 
April 1993, which resulted in the creation of the overpayment 
at issue.

4.  With respect to the overpayment in the calculated amount 
of $1,528, the appellant promptly notified VA of his receipt 
of Social Security benefits once he was informed that he had 
been awarded VA pension benefits.

5.  With respect to the overpayment in the calculated amount 
of $1,528, based upon the appellant's receipt of Social 
Security benefits, there was minimal fault on the part of 
either the appellant or VA in creating the overpayment, the 
appellant did not change his position to his detriment in 
reliance on VA pension, failure to make restitution would not 
result in unfair gain to him, and recovery of the overpayment 
would result in undue hardship and defeat the purpose of the 
benefit.


CONCLUSIONS OF LAW

1.  Termination of the veteran's nonservice-connected pension 
benefits effective September 1, 1992, based on excessive 
income was proper.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.271, 3.272 (2005).

2.  With respect to the overpayment in the calculated amount 
of $1,528, bad faith, misrepresentation, and fraud are not 
shown and recovery of the overpayment would be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302; 38 C.F.R. §§ 1.963, 1.965.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1992, the veteran submitted an application for 
pension benefits, indicating that he had no income from any 
source, and that his wife earned $830 a month in wages.  In 
October 1992, the RO also received information from the 
veteran's former employer which indicated that he was 
receiving a $452 a month retirement benefit that began in 
June 1992 with the first payment issued in August 1992.

In January 1993, the veteran was awarded pension benefits, 
including special monthly pension benefits based on the need 
for aid and attendance.  The veteran was paid at the rate for 
a married veteran.  He was advised in February 1993 that the 
rate of his pension was based on his family income and that 
he was responsible for reporting to VA all changes in his 
income immediately.  He was also advised that the maximum 
annual income limit for a veteran with a spouse entitled to 
aid and attendance benefits was $14,548.

The veteran was notified of the January 1993 VA decision by 
letter dated February 19, 1993.  By letter dated March 4, 
1993 the RO received correspondence from the veteran which 
included a January 12, 1993 Social Security Administration 
(SSA) disability benefits award letter.  That letter 
indicated that the veteran's entitlement began in September 
1992 with a benefit amount of $973 and that his first check 
would be received shortly after December 22, 1992.  Records 
from the SSA show that the first payment was made December 
24, 1992.

In an April 1993 letter, the RO notified the veteran that 
they had terminated his pension retroactively from January 1, 
1993.  The RO explained that the veteran's combined family 
income of $24,903 (consisting of his income from Social 
Security Administration (SSA), other income of $2,919, and 
his spouse's income), exceeded $14,548, which was the maximum 
annual income limit for a veteran with a spouse entitled to 
aid and attendance benefits.

The veteran was advised that the adjustment resulted in an 
overpayment.  The veteran requested a waiver of the 
overpayment, and the RO, in a January 1994 decision, found 
that the request for waiver was denied.  The RO explained 
that the debt of $1,528 arose from the fact that the veteran 
began receiving SSA benefits in December 1992 but that he did 
not report his receipt of those benefits until March 1993.  
The sum of $1,528 equals four months of pension benefits 
(January, February, March and April) at the rate of $382 per 
month.

In an April 1994 letter, the RO notified the veteran that 
they had terminated his pension retroactively from September 
1, 1992.  The RO explained that the veteran's combined family 
income of $15,384 (consisting of his retirement income and 
his spouse's income), exceeded the maximum annual rate.  The 
April 1994 letter erroneously reported the maximum annual 
rate as $9,689.  The correct annual rate was $14,124 when 
taking into account the fact that the veteran had a spouse 
and was entitled to aid and attendance benefits.  Regardless, 
the combined family income exceeded either figure.

Propriety of Termination of Pension Benefits

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a 
veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of his or her own willful misconduct.  Basic entitlement 
exists if, among other things, the veteran's countable income 
is not in excess of the applicable maximum annual pension 
rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. 
§ 1521(a); 38 C.F.R. § 3.3(a)(3).

Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. 
§§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23 (2004).  Payments of 
any kind, from any source, shall be counted as income during 
the 12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272.  A 
veteran's annual income includes the annual income of his or 
her dependent spouse.  38 C.F.R. § 3.23(d)(4).

The rates of pension benefits are published in tabular form 
in appendix B of Veterans Benefits Administration Manual M21-
1, and are given the same force and effect as if published in 
the Code of Federal Regulations.  38 C.F.R. § 3.21.  The 
maximum annual pension rate is adjusted from year to year.  
The maximum annual rate of improved pension, effective from 
December 1, 1992, for a veteran with a spouse and entitlement 
to aid and attendance was $14,548.  See M21-1, Part I, Change 
12, Appendix B (February 18, 1993).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Applying the facts in this case to the criteria set 
forth above, the Board finds that termination of the 
veteran's pension benefits was proper effective September 1, 
1992, based on excessive income.

The record shows, and the veteran does not dispute, that on 
and before September 1, 1992, the veteran was receiving 
retirement benefits at the rate of $5,424 annually (or $452 
per month).  In addition, the record includes a May 1992 
written statement from the principal of the Colegio 
Mercedario San Judas Tadeo, a priest, who reported that the 
veteran's wife was employed during the 1991-1992 school year 
as a teacher with earnings at the rate $830 per month, which 
equates to an annual salary of $9,960.  The sum of $9,960 and 
$5,424 equals $15,384.  This is in excess of $14,124, the 
applicable maximum annual rate for entitlement to pension for 
a veteran with a spouse and entitlement to aid and attendance 
benefits. 

The Board is aware that in financial status reports dated in 
June 1993 and January 1994, the veteran reported that his 
wife's monthly salary was only $644.  However, further 
attempts to develop evidence to corroborate this reduced 
figure were unsuccessful.  The case was remanded three times, 
in 1997, in 2000 and again in 2003, to develop evidence on 
this point; however, no further information was provided by 
the veteran.

The Board finds more probative the May 1992 statement of the 
priest and principal of the school which employed the 
veteran's spouse than the information reported by the veteran 
several years later in connection with his claim for VA 
benefits.  This is so because the principal of the school is 
a disinterested party.  Also, the May 1992 statement is 
closer in time to the September 1992 date in question than is 
the information provided by the veteran in 1993 and 1994.

In view of the foregoing, the Board finds that the RO 
properly terminated the veteran's pension effective September 
1, 1992, based on excessive income.  See 38 C.F.R. 
§ 3.660(a)(2) (Where discontinuance of pension is required 
because of an increase in income, the reduction or 
discontinuance shall be made effective the end of the month 
in which the increase occurred).

Duty to notify and duty to assist

The Board finds that VA has met its duties to notify and 
assist under the Veterans Claims Assistance Act (VCAA).  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

As for the duty to notify, in a November 2004 letter, VA 
notified the veteran of the basic elements of a claim 
involving the propriety of terminating pension benefits and 
informed him that, if he provides information about the 
sources of evidence or information pertinent to the elements 
of the claim (including medical records, employment records, 
records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The letter also informed him that he ultimately 
is responsible for substantiating his claim even though the 
law requires VA assistance in claim substantiation, and that 
he can submit relevant evidence on his own.  With respect to 
the fourth element of a valid VCAA notice, the November 2004 
letter specifically notified the veteran that he could submit 
any pertinent evidence in his possession.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in service connection, and was on notice throughout 
the appeal through the pertinent rating decision, statement 
of the case, supplemental statements of the case, and VCAA 
letters why the claims remain denied.  He was told about his 
and VA's respective claim development responsibilities.
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained information from SSA regarding the 
payment of SSA benefits.  In addition, the Board remanded the 
case no less than three times in an attempt to develop 
additional pertinent information from the veteran, namely 
information pertaining to income received in 1992 for himself 
and his spouse from all sources, as well as documentation of 
unreimbursed medical expenses.  The veteran has not provided 
any additional evidence which is pertinent to the pension 
termination claim.  In light of the issue on appeal, no VA 
examinations or medical opinions were necessary.  
Accordingly, the Board finds that the duty to assist was met; 
nothing in the record indicates that relevant evidence 
exists, but is missing from the record due to inaction of VA 
inconsistent with VCAA.

Waiver of overpayment

The veteran has requested a waiver for the $1,528 overpayment 
which is comprised of four months, January through April 
1993, of pension benefits at the rate of $382 per month.

On the basis of the record as set forth above, it is clear 
that the appellant was not placed on notice that he was 
awarded VA pension benefits, let alone that he should 
immediately notify VA of any change in his income, until 
sometimes after February 19, 1993, the date of the letter 
informing him of his award of pension benefits and informing 
him of the requirement that he notify VA immediately about 
any change in income.  Less than two weeks later, March 4, 
1993, the RO received information from the appellant that he 
had been notified of his award of Social Security benefits on 
January 12, 1993, only a month prior to his pension award.
 
Therefore, greater than one-half of the overpayment in the 
calculated amount of $1,528 was created before the appellant 
was even aware that he was awarded VA pension benefits and 
before he was first advised that he must notify VA 
immediately about any change in income.  Further, greater 
than one-quarter of the overpayment was created before the 
veteran was formally notified by Social Security that he was 
awarded Social Security benefits.

Where fraud, misrepresentation, or bad faith on the part of 
the appellant is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  
38 U.S.C.A. § 5302.  Bad faith "generally describes unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  38 C.F.R. § 1.965(b)(2).  In order to 
establish misrepresentation, the VA must show that there was 
a willful misrepresentation of a material fact or the willful 
failure to disclose a material fact with the intent of 
obtaining or retaining, or assisting an individual to obtain 
eligibility for VA benefits.  In order to determine whether 
misrepresentation 
exists, VA must prove a willful intent on the part of the 
debtor.  The burden of proof lies solely with VA.  38 C.F.R. 
§§ 1.962(b), 1.965(b)(1).

The evidence relating to the overpayment in the calculated 
amount of $1,528 as a result of the appellant's receipt of 
Social Security benefits beginning December 1992 has been set 
forth above.  There is absolutely no evidence that the 
appellant delayed in notifying VA of his receipt of Social 
Security benefits once he was made aware that he had been 
awarded pension benefits.  As soon as he was so notified, he 
informed VA in less than 2 weeks of his receipt of Social 
Security benefits.  The Board therefore concludes that there 
is no showing of fraud, misrepresentation, or bad faith on 
the part of the appellant.  On the contrary, the appellant 
demonstrated good faith in notifying VA so promptly of his 
receipt of Social Security benefits once he was made aware 
that he needed to do so.  38 U.S.C.A. § 5302.

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to 
various elements which are not intended to be all-inclusive.  
The elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, where collection of the debt would 
cause the debtor undue financial hardship by depriving him of 
basic necessities, where collection would defeat the purpose 
of the VA benefit, where failure to make restitution would 
result in unjust enrichment, and where the reliance on VA 
benefits resulted in relinquishment of a valuable right 
(i.e., changing position to one's detriment).  38 C.F.R. 
§ 1.965(a).

As set forth above, the Board finds little to no fault on the 
part of the appellant regarding his timeliness in informing 
VA of his receipt of Social Security benefits.  As noted 
above, he was not even aware that he was awarded VA pension 
benefits until late February and he notified VA of his 
receipt of Social Security benefits less than 2 weeks after 
he was advised of his pension award.  There is also little to 
no fault on the part of VA in creating the overpayment, as 
the RO promptly took steps to adjust the appellant's award.

In a financial status report, dated in June 1993, the 
appellant indicates that his family's total monthly net 
income was $324.00, although he also indicated that he 
received $2,500 in gross salary every month.  He reports that 
his total monthly expenses consist of $550 for rent or 
mortgage, $1,000 for food, $250 for utilities and heat, $150 
for telephone, $120 for health and life insurance, $50 for 
clothing, $75 for medical, and $100 for other living expenses 
in addition to debts totalling $11,420 requiring monthly 
payments of $439.  His total assets were limited to $5,000 in 
household goods.  It is noted that the veteran suffered a 
cerebrovascular accident in June 1992 with chronic, disabling 
residuals that preclude employment.  A January 1994 financial 
status report revealed similar numbers, although the veteran 
reported no wages for himself, only $1,502 monthly in Social 
Security benefits, and net income for his wife of $534.

While some of the monthly expenses reported by the appellant 
seem excessive, such as the $1,000 monthly food bill, it is 
clear that the veteran's family income is exceeded by their 
reasonable expenses, most of which are for provision of the 
basic necessities of life, including health care.  Therefore, 
requiring repayment in monthly installments would deprive the 
appellant of basic necessities of life and would defeat the 
purpose for which pension benefits were intended.

While there is no indication that the appellant has changed 
his position to his detriment in reliance upon the receipt of 
VA death pension, failure to make restitution would not 
result in unfair gain to the appellant because it does not 
appear that he has accumulated resources during his brief 
receipt of pension or that the pension was used to provide 
for other than the basic necessities of life.  When all the 
factors are considered as set forth in the above analysis, 
there is an equipoise in the evidence with respect to whether 
or not recovery of the debt in the calculated amount of 
$1,528 would be against equity and good conscience.  In 
resolving doubt in the appellant's behalf, recovery of the 
debt in the calculated amount of $1,528, incurred as a result 
of the appellant's receipt of Social Security benefits 
beginning December 1992, would be against equity and good 
conscience.

As the Board is providing a full grant of the benefit sought 
in this appeal with regard to the waiver claim, it concludes 
that remand for compliance with the VCAA is not warranted 
because any failure to comply with VCAA requirements in this 
case would not be prejudicial to the appellant.  


ORDER

Termination of the veteran's nonservice-connected pension 
benefits effective September 1, 1992, based on excessive 
income was proper; the appeal is denied.

Waiver of recovery of the overpayment of improved death 
pension benefits in the calculated amount of $1,528 is 
granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


